Brown, P. J.:
This action was brought by the plaintiff to recover upon a policy of insurance dated December 24, 1890, issued by the defendant to the plaintiff upon a frame dwelling and saloon situated at Woodside, Long Island, for an alleged loss by fire, which occurred on January 31, 1893. The policy, among other conditions, contained the following : “ This entire policy, unless otherwise provided by agreement indorsed hereon or added hereto, shall be void * * * if, with the knowledge of the insured, foreclosure proceedings be commenced or notice • given of sale of any property covered by this policy by virtue of any mortgage or trust deed.” And it was further provided that “ no officer, agent, or other representative of this company, shall have power to waive any provision or condition of this policy, except such as by the terms of this policy may be the subject of agreement indorsed hereon or added hereto, and as to such provisions and conditions no officer, agent or representative *70shall have such power, or he deemed or held to have waived such provisions or conditions unless such waiver, if any, shall be written upon or attached hereto, nor shall any privilege or permission affecting the insurance under this policy exist or be claimed by the insured unless so written or attached.”
At the time the policy was issued there were three mortgages upon the property. These mortgages were thereafter held by one Thomas J. Betts, who, on December 15,1892, commenced an action to foreclose the same. The plaintiff herein was a defendant to that action and the summons and complaint were served upon it on December 21, 1892. The plaintiff appeared therein by attorney on the 3d day of January, 1893, and on the nineteenth of January the usual judgment of foreclosure and sale was entered. Notice of the sale of the mortgaged premises to be made pursuant to such judgment was first published on the twenty-seventh day of January, and the premises were thereafter sold. No consent to such foreclosure action was indorsed upon the policy, but upon the trial the plaintiff offered to prove oral notice of the commencement and pendency of such action, given by the attorney for the plaintiff herein to one Joseph J. Eiseman, who was the agent of the defendant and who had issued the policy in suit. This evidence was objected to by the defendant and excluded by the court, to which exception was duly taken. At the close of the testimony the court directed a verdict for the defendant, to which the plaintiff excepted. It is the contention of the defendant that, in the absence of an agreement or a consent indorsed upon the policy, the foreclosure action and sale rendered the policy void. This precise question was decided by the Ooiirt of Appeals in the case of Quinlan v. Providence Washington Insurance Co. (133 N. Y. 356), and Moore v. Hanover Fire Insurance Co. (141 id. 219), and it was there held that in the absence of an agreement indorsed upon the policy or added thereto, the policy was void and the plaintiff could not recover thereon. In reference to the oral notice to the agent and his knowledge of the commencement and pendency of the foreclosure proceedings, it was said by the court in the first case cited that: “ Where the restrictions upon an agent’s authority appear in the policy, and there is no evidence tending to show that his powers have been enlarged, there seems to be no good reason why the authority expressed should *71not be regarded as the measure of his power; nor is there any reason why courts should refuse to- enforce forfeitures plainly incurred which have not been expressly or impliedly waived by the company.”
The appellant has called our attention to the case of Robbins v. Springfield Fire & Marine Insurance Co. (149 N. Y. 477), which it claims is an' authority for the admission of parol testimony to show that the company, by reason of the knowledge of the agent of the commencement of the foreclosure proceedings, was estopped from setting up the clause in the policy requiring the notice of foreclosure to be indorsed thereon. The case cited relates solely to the knowledge of an agent, acquired before, the policy was issued, of the existence of facts which would render it void. It has no relevancy to the question presented in the ease before the court. The rule that an insurance company will not be permitted to defeat a recovery upon a policy issued by it by proving the existence of facts which would render it void, where it had full knowledge of them when the policy was issued, is too well established by the authorities of this State to need discussion. But the facts of this case do not bring it within the principle of the case cited. Neither is there anything in Manchester v. Guardian Assurance Co. (151 N. Y. 88) which conflicts with the rule here applied. No other question requires discussion.
The judgment was clearly right and must be affirmed, with costs.
All concurred.
Judgment and order affirmed, with costs.